DETAILED ACTION
This action is in response to the amendment filed on 1/11/2021 which was filed in response to the Non-Final Rejection dated 10/9/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al (“Fabrication of Superhydrophobic Films on Aluminum Foils with Controllable Morphologies”) in view of Hartlove et al (US Patent 8,540,889).
Regarding claims 1, 6-7, and 9-14, Lv discloses aluminum foils immersed in a solution of zinc nitrate hexahydrate and hexamethylenetetramine at various molar concentrations ranging from 0.04 to 0.12 mol/L and at various molar ratios ranging from 1:1 to 1:4 [pg 414, Experimental Section, 1st paragraph]. Porous structures are generated when the molar ratio is 1:1 to 1:2 [pg 415, Results and Discussion, 1st paragraph]. Varying the molar concentration of the two reactants affects the hydrophobicity of the formed surface [pg 417]. The porous structures comprise ZnO crystals on the Al foils (The coating of claim 1, wherein the transition metal oxide and/or hydroxide of the porous layer is selected from the group consisting of zinc oxide/hydroxide – claim 9) (The coating of claim 9, wherein the transition metal oxide/hydroxide of the porous layer is zinc oxide/hydroxide – claim 10) [pg 416, 2nd paragraph]. The microstructures of the synthesized films have two types of architecture, a porous microtexture formed by raised nanoslices and aggregated microparticles (A porous liquid repellent coating comprising: a porous layer of a transition metal oxide and/or hydroxide) (wherein the porous layer of the transition metal oxide and/or hydroxide comprises a plurality of surface pores) [pg 415, Results and Discussion section].
Lv is silent with regard to a layer of a liquid-repellent compound deposited onto the porous layer. Lv is silent with regard to the limitation “the porous layer of the transition metal oxide and/or hydroxide comprises a plurality of surface pores of varying angles with an average angle that is reentrant, wherein at least one of the plurality of surface pores has a reentrant angle of less than 900 and wherein at least one of the plurality of surface pores has an angle of more than 900.”
Hartlove discloses sub-micron structured surfaces and coating these surfaces with a liquidphobic coating such as a hydrophobic coating to generate liquidphobic surfaces [Col 1, lines 15-19]. The liquidphobic coatings repel liquids [Col 4, lines 42-48]. Various metals including Al can be used as the substrate [Col 6, lines 59-63]. Various chemical coatings can be used including n-Octadecyltrichlorosilane (OTS), fluorinated alkanes, alkoxysilane, PTFE, and fluorosilane containing compounds [Cols 5-6, Table 1].
Lv is analogous because it discloses hydrophobic ZnO porous structures.
Hartlove is analogous because it discloses liquid-repellent surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Hartlove’s liquidphobic coating to Lv’s porous structures (a layer of a liquid-repellent compound deposited onto the porous layer of the transition metal oxide) (The coating of claim 1, wherein the liquid-repellent compound is a fluorocarbon polymer or compound – claim 11) (Examiner’s note: see PTFE above) (wherein the liquid-repellent compound is an alkylsilane – claim 12) (The coating of claim 12, wherein the liquid-repellent compound is octadecyltrichlorosilane – claim 13) (The coating of claim 11, wherein the liquid-repellent compound is polytetrafluoroethylene (PTFE) – claim 14).  One of ordinary skill in the art would have been motivated to add Hartlove’s liquidphobic coating to Lv’s porous structures because this would enhance the hydrophobicity of Lv’s synthetic surface film as disclosed by Hartlove above. Lv discloses the desirability of controlling the wettability of the surface and having a film exhibiting superhydrophobicity [pg 414, Introduction] [pg 417, Summary].
As to the limitation “the porous layer of the transition metal oxide and/or hydroxide comprises a plurality of surface pores of varying angles with an average angle that is reentrant, wherein at least one of the plurality of surface pores has a reentrant angle of less than 900 and wherein at least one of the plurality of surface pores has an angle of more than 900” and the claimed standard deviations (claims 6-7), the examiner notes that the prior art generally teaches the claimed invention (the porous layer of zinc oxide in claims 1 and 9-10) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the present invention discloses the same or similar method as Lv to form the porous metal oxide structure having the claimed average angle that is reentrant. The present invention discloses that the method can include immersing a substrate in a solution of a transition metal nitrate salt and a weak base at a temperature of between 20 and 100 degrees C to form the porous layer [0046]. Preferably the substrate is immersed in an equimolar solution of the transition metal nitrate salt and the weak base [0047] and in various embodiments, the solution of the transition metal nitrate salt and the weak base has an equimolar concentration of between 1 mM and 1 M, e.g. 25 mM [0048]. An exemplary embodiment uses a 25 mM equimolar aqueous solution of zinc nitrate and hexamine at 70 degrees C for one hour to form the porous material on an aluminum substrate [0080]. The resulting zinc oxide pore morphology is irregular and the pores are surrounded by thin walls of material that are aligned approximately perpendicularly to the surface of the sample, but with considerable angular variation [0080]. The pores are on average moderately re-entrant [0083-84] [Table 1]. The average reentrant angle for the porous ZnO surface is 51 degrees (wherein at least one of the plurality of surface pores has a reentrant angle of less than 900) [0084] [Table 1]. The standard deviation of the angles with respect to the average reentrant angle is 25 degrees (wherein based on a Gaussian distribution model for the angles of the plurality of surface pores, the standard deviation σ0 of the angles with respect to the average reentrant angle ψ0 is between 0 and 60 ° - claim 6) (The coating of claim 6, wherein the standard deviation σ0 is between 0 and 400 – claim 7) [0084] [Table 1]. Lv discloses Al foils immersed in a solution of zinc nitrate hexahydrate and hexamethylenetetramine at various molar concentrations ranging from 0.04 to 0.12 mol/L and at various molar ratios ranging from 1:1 to 1:4 [pg 414, Experimental Section, 1st paragraph]. The Al foils were immersed into the above solution and reacted at 90 degrees C for 90 min [id]. Porous zinc oxide structures are generated when the molar ratio is 1:1 to 1:2 [pg 415, Results and Discussion, 1st paragraph] [pg 416, 2nd paragraph]. Since the prior art discloses the same or similar reagents and process conditions to form ZnO porous structures, the examiner believes the claimed properties are either anticipated or highly obvious (the porous layer of the transition metal oxide and/or hydroxide comprises a plurality of surface pores of varying angles with an average angle that is reentrant, wherein at least one of the plurality of surface pores has a reentrant angle of less than 900 and wherein at least one of the plurality of surface pores has an angle of more than 900).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al and Hartlove et al as applied to claim 1 above, and further in view of Zastrau et al (USPGPUB 2011/0253007).
Regarding claim 15, the limitations of claim 1 have been set forth above. 
Hartlove is silent with regard to using an aminosilane polymer or compound as the liquidphobic coating.
Zastrau discloses a composition comprising at least two different fluorosilanes and an aminosilane, a condensation product of said fluorosilanes and said aminosilane, and a surface protective agent made thereof [0001]. The mixture of fluorosilanes results in an enhanced hydrophobicity and oleophobicity [0021]. Addition of the aminosilane results in optimal hydrophobicity of the resulting coating in combination with the fluorosilane [0041].
Zastrau is analogous because it discloses liquid repellent surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of fluorosilanes and aminosilane as Lv in view of Hartlove’s liquidphobic coating (The coating of claim 1, wherein the liquid-repellent compound is an aminosilane polymer or compound).  One of ordinary skill in the art would have been motivated to use such a composition for the liquidphobic coating because this would provide enhanced hydrophobicity as disclosed by Zastrau and as desired by Lv above. Hartlove discloses that the fluorosilane containing compounds can be useful for amphiphobic coatings [Col 6, Table 1] and Zastau discloses enhanced amphiphobic properties resulting from using the aforementioned mixture of fluorosilanes and an aminosilane.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 1/11/2021, with respect to the rejection of claims 1-3, 6-7, and 9-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aizenberg et al (WO 2014/012052A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lv et al (“Fabrication of Superhydrophobic Films on Aluminum Foils with Controllable Morphologies”) and Hartlove et al (US Patent 8,540,889).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781